Citation Nr: 1234882	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-42 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for nephritic syndrome with renal failure, including as secondary to service-connected disability.

2.  Entitlement to service connection for a left carotid body tumor, including as secondary to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to May 1972 and from October 1974 to October 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia RO in May 2009 (denying service connection for a left carotid body tumor) and in December 2011 (reopening, and then denying on de novo review the claim of service connection for nephritic syndrome with renal failure).  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

The Board notes that other issues were addressed at the August 2012 Travel Board hearing which, upon closer review of the claims file, are not actually on appeal before the Board.  A November 2009 rating decision denied service connection for hypertension; although the Veteran submitted a December 2009 notice of disagreement (NOD), and a statement of the case (SOC) was issued in February 2010, the Veteran did not timely file a substantive appeal regarding hypertension.  Similarly, a December 2011 rating decision denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and reopening of a claim of service connection for residuals of a cerebrovascular accident.  Although the Veteran filed NODs in December 2011, and a SOC was issued in June 2012, he did not timely file a substantive appeal in these matters.  Therefore, these issues are not on appeal before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.




REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

Regarding nephritic syndrome with renal failure, the December 2011 rating decision reopened and then denied on de novo review the Veteran's claim of service connection for nephritic syndrome with renal failure.  In a July 2012 statement, he clearly expressed disagreement with this decision.  The filing of a timely NOD initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a SOC in the matter has not yet been issued, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding left carotid body tumor, the claims file includes several statements from the Veteran's medical treatment providers indicating that the left carotid body tumor should be considered a soft tissue sarcoma, for the purposes of eligibility for presumptive service connection due to herbicide exposure.  In a November 2007 letter, the Veteran's treating physician Dr. McKay stated that the Veteran underwent a left neck dissection with excision of a pericytoma/left carotid body tumor in January 2000; Dr. McKay stated, "I have reviewed the Veterans benefit manual and feel that this tumor falls under the heading of a soft tissue sarcoma."  In a March 2008 letter, Dr. McKay noted that the findings following a left neck dissection in January 2000 were that of a carotid body tumor (paraganglioma).  Dr. McKay stated, "There is existing possibility that this tumor could be associated with Agent Orange exposure during the [Veteran's] prior service in Vietnam.  I am unable to comment as to the nature of the tumor, i.e., malignant or not, only that the tumor was found in the soft tissues of the neck.  In addition, 14 lymph nodes were also dissected and were negative for tumor.  The tumor was adjacent to a large caliber blood vessel in the neck."  In March 2009, the Veteran submitted a February 2008 letter from treating physician Dr. Wall, who stated that the Veteran was his patient with a history of coronary artery disease and also had had a carotid body tumor excised in 2000; Dr. Wall stated, "I have reviewed the Veteran's benefits manual, and feel that this tumor falls under the heading of a soft tissue sarcoma."
The Veteran served in the Republic of Vietnam and is therefore entitled to presumptive service connection due to herbicide exposure.  The list of disabilities entitled to such service connection includes soft tissue sarcomas, which are by definition malignant tumors.  The evidence of record, including the medical statements cited herein, is unclear as to whether the carotid body tumor excised in 2000 was malignant.  Given these medical statements, the "low threshold" standard outlined in McLendon is met.  The question presented (whether based on the entire record the Veteran's left carotid body tumor that was removed in 2000 was a malignant soft tissue sarcoma) is a medical question requiring medical opinion response.

At the August 2012 Travel Board hearing, the Veteran indicated he would submit a physician's statement to the effect that his carotid body tumor was a malignant tumor.  He will have opportunity to dos so on remand.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should issue a SOC on the issue of whether new and material evidence has been submitted to reopen a claim of service connection for nephritic syndrome with renal failure.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If he does so, the matter should be returned to the Board for appellate consideration.

2.  The RO should arrange for the record (including this remand) to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the specific nature and likely etiology of the left carotid body tumor that was excised in January 2000.  Based on such review, the examiner should provide an opinion that responds to the following:  

Please indicate whether or not the Veteran's left carotid body tumor was malignant (a soft tissue sarcoma) as provided/defined in 38 C.F.R. § 3.309(e)?  The response must specifically include comment on the private medical statements submitted in support of the Veteran's claim, and explain the rationale for all opinions offered including (if so) why the opinion differs from those opinions already in the record.  

3.  The RO should then readjudicate the claim of service connection for a left carotid body tumor.  If it remains denied, the RO should issue an appropriate supplemental SOC,  and afford the Veteran the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

